Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker et al (US 2,074,880)  in view of Watkins et al (US 4,283,423) (both of record) . Whittaker et al disclose a calcium sulfate urea fertilizer granule comprising a calcium sulfate urea adduct. (See the entire document.) The differences between the fertilizer granules disclosed by Whittaker et al, and that recited in claims 1 and 3-7, are that Whittaker et al do not disclose that the granules should include urea and calcium sulfate, and the specific percentages of elemental nitrogen, elemental calcium and elemental sulfur as recited in applicant’s claim 1, or the fact that at least 30 wt.% of the urea in the granule is comprised in the calcium sulfate urea adduct. Watkins et al disclose in col. 1, lines 21-24 that nitrogen in a fertilizer may be provided by urea, and in lines 34-36 that gypsum is frequently used as a calcium source, a sulfur source, or both, in fertilizers. It would be obvious from Watkins et al to include urea and calcium sulfate in the composition of Whittaker et al. One of ordinary skill in the art would be motivated to do so, since Watkins et al teach at the aforementioned passages that urea and calcium sulfate are useful fertilizers, and Whittaker et al teach on page 1, column 2, lines 3-6 . 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker et al in vide of Watkins et al as applied to claim 1 above, and further in view of Aqel et al  (US 2016/0075607) (newly cited). It would be further obvious from Aqel et al to include MgO or ammonium sulfate in the composition of Whittaker et al. One of ordinary skill in the art would be motivated to do so, since Aqel et al disclose ammonium sulfate and magnesium oxide as fertilizer ingredients in Paragraphs [0089] and [0139], respectively, which would be useful additions to the fertilizer of Whittaker et al. Regarding claim 8, there is no reason to believe that the granules of Whittaker et al would not have a hardness of 10 N/granule to 50 N/granule when providing a magnesium oxide content of 1.5 wt.% to 4 wt.%.
Claims 14 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker et al in view of Watkins et al. Whittaker et al disclose a method for forming a calcium sulfate urea adduct by adding an aqueous urea solution to gypsum and urea to form a .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Whittaker et al in view of Watkinns et al as applied to claim 14 above, and further in view of Aqel et al. It would be further obvious from Aqel et al to include magnesium sulfate in the composition of Whittaker et al. One of ordinary skill in the art would be motivated to do so, since Aqel et al .
Claims 16-18 are objected to as based on a rejected parent claim, and would be allowed if written in independent form.
The following is a statement of reasons for the indication of allowable subject matter:  Whittaker et al (US 2,074,880) disclose a method for forming a calcium sulfate urea adduct gypsum by adding an aqueous urea solution to gypsum and urea to form a thin slurry (see page 1, col. 2, lines 24-40). Whittaker et al teach at page 1, col. 2, lines 41-44 that excess mother liquor can be removed by washing lightly with alcohol. Such removal of excess mother liquor would inherently remove excess water. In any event, it would be obvious to remove at least a portion of the water from the aqueous slurry in the process of Whittaker et al, since Whittaker et al teach in the same passage that the crystals should be dried.  Watkins et al (US  4,283,423) disclose in col. 1, lines 21-24 that nitrogen in a fertilizer may be provided by urea, and in lines 34-36 that gypsum is frequently used as a calcium source, a sulfur source, or both, in fertilizers. It would be further obvious from Watkins et al to include urea and calcium sulfate in the composition of Whittaker et al. One of ordinary skill in the art would be motivated to do so, since Watkins et al teach at the at the aforementioned passages that urea and calcium sulfate are useful fertilizers, and Whittaker et al teach on page 1, column 2, lines  3-6 that the composition disclosed therein can be used as a fertilizer. One would appreciate from Watkins et al that the addition of urea and calcium sulfate would enhance the value of the composition of .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736